UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 OR Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number001-13643 ONEOK, Inc. (Exact name of registrant as specified in its charter) Oklahoma 73-1520922 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 West Fifth Street, Tulsa, OK (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(918) 588-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer XAccelerated filer Non-accelerated filer Smaller reporting company Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X On October 29, 2010, the Company had 106,491,549 shares of common stock outstanding. Table of Contents ONEOK, Inc. TABLE OF CONTENTS Part I. Financial Information Page No. Item 1. Financial Statements (Unaudited) Consolidated Statements of Income - Three and Nine Months Ended September 30, 2010 and 2009 5 Consolidated Balance Sheets - September 30, 2010, and December 31, 2009 6-7 Consolidated Statements of Cash Flows - Nine Months Ended September 30, 2010 and 2009 9 Consolidated Statement of Changes in Equity - Nine Months Ended September 30, 2010 10-11 Consolidated Statements of Comprehensive Income - Three and Nine Months Ended September 30, 2010 and 2009 12 Notes to Consolidated Financial Statements 13-35 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36-59 Item 3. Quantitative and Qualitative Disclosures About Market Risk 59-60 Item 4. Controls and Procedures 60 Part II. Other Information Item 1. Legal Proceedings 61 Item 1A. Risk Factors 61 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 61 Item 3. Defaults Upon Senior Securities 62 Item 4. (Removed and Reserved) 62 Item 5. Other Information 62 Item 6. Exhibits 62-63 Signature 64 As used in this Quarterly Report, references to “we,” “our” or “us” refer to ONEOK, Inc., an Oklahoma corporation, and its predecessors and subsidiaries, unless the context indicates otherwise. The statements in this Quarterly Report that are not historical information, including statements concerning plans and objectives of management for future operations, economic performance or related assumptions, are forward-looking statements.Forward-looking statements may include words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “should,” “goal,” “forecast,” “guidance,” “could,” “may,” “continue,” “might,” “potential,” “scheduled” and other words and terms of similar meaning.Although we believe that our expectations regarding future events are based on reasonable assumptions, we can give no assurance that such expectations or assumptions will be achieved.Important factors that could cause actual results to differ materially from those in the forward-looking statements are described under Part I, Item 2, Management’s Discussion and Analysis of Financial Condition and Results of Operations, “Forward-Looking Statements” and Part II, Item 1A, “Risk Factors” in this Quarterly Report and under Part I, Item 1A, “Risk Factors,” in our Annual Report. INFORMATION AVAILABLE ON OUR WEB SITE We make available on our Web site copies of our Annual Report, Quarterly Reports, Current Reports on Form 8-K, amendments to those reports filed or furnished to the SEC pursuant to Section 13(a) or 15(d) of the Exchange Act and reports of holdings of our securities filed by our officers and directors under Section 16 of the Exchange Act as soon as reasonably practicable after filing such material electronically or otherwise furnishing it to the SEC.Our Web site and any contents thereof are not incorporated by reference into this report. We also make available on our Web site the Interactive Data Files required to be submitted and posted pursuant to Rule 405 of Regulation S-T.In accordance with Rule 402 of Regulation S-T, the Interactive Data Files shall not be deemed to be “filed” for purposes of Section18 of the Exchange Act, or otherwise subject to the liability of that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. 2 Table of Contents GLOSSARY The abbreviations, acronyms and industry terminology used in this Quarterly Report are defined as follows: AFUDC Allowance for funds used during construction Annual Report Annual Report on Form 10-K/A, Amendment No.1 for the year ended December 31, 2009 ASU Accounting Standards Update Bbl Barrels, one barrel is equivalent to 42 United States gallons Bbl/d Barrels per day BBtu/d Billion British thermal units per day Bcf Billion cubic feet Bcf/d Billion cubic feet per day Btu(s) British thermal units, a measure of the amount of heat required to raise the temperature of one pound of water one degree Fahrenheit Bushton Plant Bushton Gas Processing Plant Clean Air Act Federal Clean Air Act, as amended Clean Water Act Federal Water Pollution Control Act Amendments of 1972, as amended EBITDA Earnings before interest, taxes, depreciation and amortization EPA United States Environmental Protection Agency Exchange Act Securities Exchange Act of 1934, as amended FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission GAAP Accounting principles generally accepted in the United States of America KCC Kansas Corporation Commission LDCs Local distribution companies LIBOR London Interbank Offered Rate MBbl Thousand barrels MBbl/d Thousand barrels per day Mcf Thousand cubic feet MDth/d Thousand dekatherms per day MMBbl Million barrels MMBtu Million British thermal units MMBtu/d Million British thermal units per day MMcf Million cubic feet MMcf/d Million cubic feet per day Moody’s Moody’s Investors Service, Inc. NGL products Marketable natural gas liquid purity products, such as ethane, ethane/propane mix, propane, iso-butane, normal butane and natural gasoline NGL(s) Natural gas liquid(s) Northern Border Pipeline Northern Border Pipeline Company NYMEX New York Mercantile Exchange OBPI ONEOK Bushton Processing Inc. OCC Oklahoma Corporation Commission ONEOK ONEOK, Inc. ONEOK Credit Agreement ONEOK's $1.2 billion Amended and Restated Credit Agreement dated July 14, 2006 ONEOK Partners ONEOK Partners, L.P. ONEOK Partners Credit Agreement ONEOK Partners’ $1.0 billion Amended and Restated Revolving Credit Agreement dated March 30, 2007 ONEOK Partners GP ONEOK Partners GP, L.L.C., a wholly owned subsidiary of ONEOK and the sole general partner of ONEOK Partners OPIS Oil Price Information Service Overland Pass Pipeline Company Overland Pass Pipeline Company LLC Quarterly Report(s) Quarterly Report(s) on Form 10-Q SEC Securities and Exchange Commission Securities Act Securities Act of 1933, as amended Viking Gas Transmission Viking Gas Transmission Company XBRL eXtensible Business Reporting Language 3 Table of Contents This page intentionally left blank. 4 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ONEOK, Inc. and Subsidiaries CONSOLIDATEDSTATEMENTS OF INCOME Three Months Ended Nine Months Ended September 30, September 30, (Unaudited) (Thousands of dollars, except per share amounts) Revenues $ Cost of sales and fuel Net margin Operating expenses Operations and maintenance Depreciation and amortization General taxes Total operating expenses Gain (loss) on sale of assets ) Operating income Equity earnings from investments (Note J) Allowance for equity funds used during construction Other income Other expense ) Interest expense ) Income before income taxes Income taxes ) Net income Less: Net income attributable to noncontrolling interests Net income attributable to ONEOK $ Earnings per share of common stock (Note K) Net earnings per share, basic $ Net earnings per share, diluted $ Average shares of common stock (thousands) Basic Diluted Dividends declared per share of common stock $ See accompanying Notes to Consolidated Financial Statements. 5 Table of Contents ONEOK, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) Assets (Thousands of dollars) Current assets Cash and cash equivalents $ $ Accounts receivable, net Gas and natural gas liquids in storage Commodity imbalances Energy marketing and risk management assets (Notes B and C) Other current assets Total current assets Property, plant and equipment Property, plant and equipment Accumulated depreciation and amortization Net property, plant and equipment Investments and other assets Goodwill and intangible assets Energy marketing and risk management assets (Notes B and C) Investments in unconsolidated affiliates Other assets Total investments and other assets Total assets $ $ See accompanying Notes to Consolidated Financial Statements. 6 Table of Contents ONEOK, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) Liabilities and equity (Thousands of dollars) Current liabilities Current maturities of long-term debt $ $ Notes payable (Note E) Accounts payable Commodity imbalances Energy marketing and risk management liabilities (Notes B and C) Other current liabilities Total current liabilities Long-term debt, excluding current maturities Deferred credits and other liabilities Deferred income taxes Energy marketing and risk management liabilities (Notes B and C) Other deferred credits Total deferred credits and other liabilities Commitments and contingencies (Note H) Equity (Note F) ONEOK shareholders' equity: Common stock, $0.01 par value: authorized 300,000,000 shares; issued 122,725,272 shares and outstanding 106,466,921 shares at September 30, 2010; issued 122,394,015 shares and outstanding 105,906,776 shares at December 31, 2009 Paid-in capital Accumulated other comprehensive loss (Note D) ) ) Retained earnings Treasury stock, at cost: 16,258,351 shares at September 30, 2010 and 16,487,239 shares at December 31, 2009 ) ) Total ONEOK shareholders' equity Noncontrolling interests in consolidated subsidiaries Total equity Total liabilities and equity $ $ See accompanying Notes to Consolidated Financial Statements. 7 Table of Contents This page intentionally left blank. 8 Table of Contents ONEOK, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, (Unaudited) (Thousands of dollars) Operating activities Net income $ $ Depreciation and amortization Allowance for equity funds used during construction ) ) Gain on sale of assets ) ) Equity earnings from investments ) ) Distributions received from unconsolidated affiliates Deferred income taxes Share-based compensation expense Other Changes in assets and liabilities: Accounts receivable Gas and natural gas liquids in storage ) Accounts payable ) ) Commodity exchange imbalances, net ) ) Energy marketing and risk management assets and liabilities Fair value of firm commitments ) Other assets and liabilities ) Cash provided by operating activities Investing Activities Contributions to unconsolidated affiliates ) ) Distributions received from unconsolidated affiliates Capital expenditures (less allowance for equity funds used during construction) ) ) Proceeds from sale of assets Other Cash provided by (used in) investing activities ) Financing Activities Borrowing (repayment) of notes payable, net ) ) Borrowing (repayment) of notes payable with maturities over 90 days - ) Issuance of debt, net of discounts - Long-term debt financing costs - ) Payment of debt ) ) Repurchase of common stock (5 ) ) Issuance of common stock Issuance of common units, net of discounts Dividends paid ) ) Distributions to noncontrolling interests ) ) Cash used in financing activities ) ) Change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Consolidated Financial Statements. 9 Table of Contents ONEOK, Inc. and Subsidiaries CONSOLIDATED STATEMENT OF CHANGES IN EQUITY ONEOK Shareholders' Equity Accumulated Common Other Stock Common Paid-in Comprehensive (Unaudited) Issued Stock Capital Income (Loss) (Shares) (Thousands of dollars) December 31, 2009 $ $ $ ) Net income - Other comprehensive income - - - Repurchase of common stock - Common stock issued 3 - Common stock dividends - $1.34 per share - Issuance of common units of ONEOK Partners - - - Distributions to noncontrolling interests - Other - September 30, 2010 $ $ $ ) See accompanying Notes to Consolidated Financial Statements. 10 Table of Contents ONEOK, Inc. and Subsidiaries CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (Continued) ONEOK Shareholders' Equity Noncontrolling Interests in Retained Treasury Consolidated Total (Unaudited) Earnings Stock Subsidiaries Equity (Thousands of dollars) December 31, 2009 $ $ ) $ $ Net income - Other comprehensive income - - Repurchase of common stock - (5
